PER CURIAM.
Upon review of the briefs and oral argument and after due consideration of the record on appeal we are of the opinion that a genuine issue of material fact exists with respect to the applicability of the statute of limitations, particularly, when notice was acquired so as to commence the running of the limitation period. Schetter v. Jordan, 294 So.2d 130 (Fla. 4th DCA 1974); Nardone v. Reynolds, 333 So.2d 25 (Fla. 1976); Salvaggio v. Austin, 336 So.2d 1282 (Fla. 2d DCA 1976). Accordingly, the summary judgment is reversed and the cause remanded to the trial court for further proceedings.
REVERSED AND REMANDED.
MAGER, C. J., ALDERMAN, J., and STETTIN, HERBERT, Associate Judge, concur.